DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Response to Amendment
Applicant filed a response and amended claim 1 on 03/17/2021. 

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wells on 06/15/2021. 

The application has been amended as follows: 

Claim 3 is replaced with:
 --The rotary machine according to claim 1, wherein the sensor is a stationary sensor.--

Claim 4 is cancelled. 
 3--. 

Claim 18 is replaced with:
 “The rotary machine according to claim 1, wherein the sensor is a stationary sensor.” 

In claim 20, “wherein a rotor of the motor” is replaced with -- wherein the rotor of the motor--. 

Reasons for Allowance
Claims 1-3, 5-13, and 15-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Taniguchi (PG-PUB 2011/0001282) teaches a rotary table device, comprising:
 a stationary underframe (Figure 2, item 61 and [0051]); 
a rotatable container table (Figure 2, item 20 and [0025]);
a motor comprising a rotor and a stator and being designed as an internal rotor for directly driving the container table [0026];
 a bearing for supporting the container table and/or a supporting structure connected thereto in a rotationally fixed manner on the underframe (Figure 2, item 30 and [0028]);
wherein the bearing and the rotary encoder are arranged radially outside the rotor and the stator of the motor (Figure 2), 
wherein the bearing comprises two concentric rings, one being a rotatable ring attached to the rotatable container table and the other being a stationary ring attached to the stationary underframe (Figure 2, items 31 and 32 and [0055]-[0056]).

.  

a stationary underframe (Figure 2, item 1 and Column 6, Lines 20-37); 
a rotatable container table for receiving the containers (Figure 2, item 2); 
a motor designed as an internal rotor for directly driving the container table (Column 4, Lines 16-31 and Figure 2, item 7), 
wherein the motor comprises a rotor (Figure 1, item 13 and Column 6, Lines 38-53) and a stator (Figure 1, item 12 and Column 6, Lines 37-52, Column 6, Lines 60-Column 7, Line 4); 
a bearing for supporting the container table and/or a supporting structure connected thereto in a rotationally fixed manner on the underframe radially outside the motor table (Figure 2, item 3, 4, 5, 6), 
wherein the bearing comprises two concentric rings (Figure 2, item 4 and 5, Column 6, lines 20-30), one being a rotatable ring attached to the rotatable container table (Column 6, Lines 49-53) and other inherently being a stationary ring attached to the stationary underframe (Column 6, Lines 20-30); 
a rotary encoder for determining the rotational position of the container table (Figure 2, item 22 and 23 and Column 7, Lines 5-17),  
 wherein the rotary encoder is arranged radially outside the motor (Figure 2), 
wherein the rotary encoder includes a measuring standard (Figure 2, item 23 and Column 7, Lines 20-30) and a sensor (Figure 2, item 23 and Column 7, Lines 20-30)., 
	with the measuring standard oriented on the bearing  (Figure 2, item 22 and Column 7, Lines 5-19). 

	Schmid teaches it is particularly advantageous to fix the scanning sensor directly on one of the stop elements and to arrange the angular pitch graduation on the outer peripheral surface of the rotating outer bearing ring of the rolling bearing which is arranged between the machine parts. In this way, it is possible to detect the respective angular position of the turntable of the rotation machine on the outer bearing ring itself, i.e. directly and in a torsion-proof manner and thus without errors and to permanently 

Carmichael (PG-PUB 2013/0255885) teaches a labelling machine comprises an encoder for continuously reading the angular position of shaft about an axis. 

	Stenner (US 8,956,476) teaches determining a position of the docked treatment module, using an optical centering-and-adjusting element having a pair of functional elements. Stenner teaches using lasers for generating laser beams and check the actual position and readjustment (Figure 2, item 15 and Col 6, Ln 4-10). 

While the use of encoders comprising a sensor and a standard are common in rotary machines, Taniguchi, Schmid, Carmichael and Stenner, individually or in combination, do not explicitly teach a rotary encoder measuring standard is oriented on the bearing to permit access to the measuring standard from below the table so as to enable inspection and/or cleaning and/or replacement of the measuring standard. Additionally, Taniguchi, Schmid, Carmichael and Stenner, individually or in combination, do not teach the bearing and the rotary encoder are arranged outside of the outer circumferences of the rotor and the stator of the motor. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742